 Case 20-05014   Doc 22   Filed 03/01/21 Entered 03/01/21 14:16:45   Desc Main
                            Document     Page 1 of 4




SIGNED this 1 day of March, 2021.




                                           James P. Smith
                                 Chief United States Bankruptcy Judge



                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

IN RE:                               )      CASE NO. 20-50698-JPS
                                     )      CHAPTER 7
MARK T. CHURCHWELL,                  )
          DEBTOR                     )
                                     )
WALTER W. KELLEY, TRUSTEE,           )
          PLAINTIFF                  )
vs.                                  )      ADVERSARY PROCEEDING
                                     )      NO. 20-5014
MIDSOUTH COMMUNITY FEDERAL           )
CREDIT UNION,                        )
           DEFENDANT                 )




                                    BEFORE

                                 James P. Smith
                          United States Bankruptcy Judge
 Case 20-05014   Doc 22    Filed 03/01/21 Entered 03/01/21 14:16:45       Desc Main
                             Document     Page 2 of 4




APPEARANCE:


          For Defendant:             Arthur L. Phillips
                                     Phillips and Phillips
                                     843 Poplar Street
                                     Macon, GA 31201




          For Plaintiff:             Thomas D. Lovett, III
                                     Kelley, Lovett, Blakey & Sanders, P.C.
                                     Post Office Box 1164
                                     Valdosta, GA 31603-1164




                                        2
  Case 20-05014        Doc 22     Filed 03/01/21 Entered 03/01/21 14:16:45              Desc Main
                                    Document     Page 3 of 4




                                  MEMORANDUM OPINION


        Plaintiff, Walter W. Kelley (“Trustee”), filed this adversary proceeding, seeking to avoid

the security interest of Defendant Midsouth Community Federal Credit Union (“Midsouth”) in

Debtor’s interest in a 2017 Ford F-150 which Debtor co-owns with a non-debtor. Trustee

contends that the transfer of the security interest constitutes an avoidable preferential transfer

under 11 U.S.C. § 547(b).

        Trustee has filed a motion for summary judgment. As Trustee establishes in his motion

and brief, all of the elements of section 547(b) have been established. Midsouth’s reliance on

O.C.G.A. § 44-2-4 is misplaced. That code section protects good faith purchases of property

from devisees against unrecorded liens created by the deceased person and is inapplicable to the

facts of this case.

        Midsouth argues that there is an issue of fact with respect to Debtor’s solvency.

However, pursuant to section 547(f), Debtor was presumed to be insolvent when the security

interest was transferred. Further, the record in this case establishes that Debtor was, in fact,

insolvent at that time. The statement by Midsouth’s loan officer in his affidavit that Debtor was

solvent does not create an issue of fact. As to individual debtors, “insolvency”, for purposes of

the Bankruptcy Code, means the debtor’s liabilities exceed the fair value of the debtor’s assets.

11 U.S.C. § 101(32)(A). The loan officer testified in his affidavit that he examined Debtor’s

income and income to debt ratio. He does not testify that he examined Debtor’s assets.

Therefore his testimony as to Debtor’s solvency is not based on personal knowledge and is

insufficient to create an issue of fact. Ellis v. England, 432 F.3d 1321, 1327 (11th Cir. 2005).


                                                  3
  Case 20-05014      Doc 22     Filed 03/01/21 Entered 03/01/21 14:16:45          Desc Main
                                  Document     Page 4 of 4



(Affidavits not based on personal knowledge are insufficient to withstand a motion for summary

judgment.)

       There are no genuine disputes as to any material facts. Accordingly, Trustee’s motion is

granted.

                                   *END OF DOCUMENT*




                                               4
